Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, as originally filed, are presently pending and have been considered below.

Priority
This application repeats a substantial portion of prior Application No. 15/344,727, filed 12/31/2015 and its parents, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims are objected to because of the following informalities:  
Claims 2-5, 7, 13-14, 17-18 recite: “further comprising the steps of …” in which “the” should be removed to avoid potential lack of antecedent basis issue.

Claim 6 recites: The method of claim 1wherein each of the one or more historical user profiles comprises…” in which claim 1 and wherein missing a space in between.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 of this application is patentably indistinct from claim 19 of the same application. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 16119207



Claims 1-5, 7-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0032505 A1, Kusukame et al. (hereinafter Kusukame).


As to claim 1, Kusukame discloses a method for controlling an output device in a building comprising: 
receiving sensor data from one or more wireless devices in the building (Figs 7, 11); 
accessing one or more historical user profiles, each associated with a corresponding user of the building and each containing at least one occupancy pattern for the 
processing the one or more historical user profiles according to the sensor data and thereby selecting an output device from a plurality of output devices (Fig 11, transmit provision information to information presentation device; Fig 1; pars 0056, 0065, 0067-0068,0070, 0088, 0135, 0184, based on user’s life style information (collected/recorded from sensors) of devices (i.e. appliances) or other tracking devices, such devices with wireless communication capability to send information to the server, being identified (e.g. selected) and transmit information to the server and/or display or output information on a display or a loudspeaker); 
generating an output signal based on the selected output device (Figs 1, 8-9; pars 0067-0068,0070, 0088, 0251, also see citation for limitation immediate above)
wherein the output signal is operable to control an aspect of the output device (pars 0148, 0171-0173, 0208, 0245, providing control of the operation of each device by supplying control information for controlling the device in response to a result of the prediction bade based on the lifestyle information and the location information); and transmitting from a transmitter the output signal (Fig 1; pars 0067-0073). Although Kusukame may have disclosed or taught above limitations in more than one embodiments, consider Kusukame’s teachings as a whole, it would have been obvious to one of skill in the art to combine Kusukame’s teachings in different embodiments to estimate and forecast user’s behavior using various location, biometric, and/or other sensors information.

As to claim 2, Kusukame discloses the method of claim 1 further comprising the steps of predicting for at least one of the one or more historical user profiles, a future location of the corresponding user (Figs 7, 11; pars 0035-0037, forecast/predict users’ future 

As to claim 3, Kusukame discloses the method of claim 1 wherein the step of processing the one or more historical user profiles according to the sensor data further comprises selecting a first historical user profile from a plurality of user profiles based on the sensor data (Figs 7, 11, for a user with particular user ID; par 0044, for a user from which the consent is obtained among the plural users; par 0052, for a user based on its location).  

As to claim 4, Kusukame discloses the method of claim 1 further comprising the steps of: processing the sensor data to determine an identity estimate indicating a user associated with the sensor data (Figs 6, 11; pars 0101, 0130, 0137, 0149-0150, user identifier, wearable sensor ID, mobile ID etc. being used to identify a user); selecting a first historical user profile from the one or more historical user profiles based on the identity estimate (Figs 7, 11; pars 0061, 0064, 0072-0074, 0076, 0080, user related ID (mobile ID, wearable ID, home appliance etc.) being used to predict/estimate/select behavior of the user based on the user life style information); selecting the output device based on the first historical user profile (Figs 7, 11; pars 0080-0084, 0101, 0130, 0137, 0148-0150, note the device being associated with the user life style and behavior prediction).  

As to claim 5, Kusukame discloses the method of claim 1 further comprising the steps of generating an identity estimate for each profile of the one or more historical user profiles (pars 0033, 0080, 0084, 0101).  

As to claim 7, Kusukame discloses the method of claim 1 further comprising the steps of, processing the sensor data to generate for the each of the one or more historical user profiles a corresponding identity estimate indicating a probability that corresponding user can account for the sensor data (pars 0081-0082, 0193, 0201, the prediction algorithm to analyze and estimate a user’s probability of using certain appliances (e.g. coffee maker) based on the life style information), and for each of the one or more historical user profiles weighing a corresponding aspect of the historical user profile by the corresponding identity estimate (par 0272-0275, weighted based on user’s sleeping/rest history among other lifestyle information from user’s mobile device that identifies the user).  

As to claim 8, Kusukame discloses the method of claim 7 wherein for each of the one or more historical user profiles the corresponding aspect is a wireless device location associated with the corresponding user (pars 0072, 0080, 0101, 0134, a mobile ID of a mobile owned by a user, a wearable sensor ID linked to the user ID which indicates a set of location information having the measured times attached).  



As to claim 10, Kusukame discloses the method of claim 7 wherein for each of the one or more historical user profiles the corresponding aspect is a route within the building (Figs 13, 15-16).  

As to claim 12, Kusukame discloses a method for controlling an output device in a building comprising: 
receiving sensor data from one or more wireless devices in the building (see rejection in claim 1), 
accessing a plurality of historical user profiles, each associated with a corresponding user of the building and each containing an occupancy pattern for the corresponding user (see rejection in claim 1), 
processing the sensor data to select a first historical user profile from the plurality of historical user profiles (Figs 7, 11; pars 0061, 0065, 0070, 0072, user related sensors (mobile, wearable sensors) include user biometric information and lifestyle information that assist prediction of user’s behavior from previous behavior (e.g. identify/select user’s profile)), 
selecting an output device from a plurality of output devices based on the occupancy pattern for the corresponding user in the first historical user profile (Figs 1-2, 7, 11; pars 
generating an output signal based on the selected output device, wherein the output signal is operable to control an aspect of the output device, and transmitting from a transmitter the output signal (see rejection in claim 1).  

As to claim 13, it is rejected with the same reason as set forth in claim 2.

As to claim 14, Kusukame discloses the method of claim 12 further comprising the steps of: using the first historical user profile and using a mobile wireless device location estimate obtained from the sensor data, predicting a future location of the corresponding user (Figs 7, 11, predict location to which user is to move based on location information from mobile and accumulated lifestyle information; pars 0037-0039), and selecting the output device from the plurality of output devices based on the future location (Figs 7, 11; pars 0061, 0064, 0073, 0080, 0116, future location estimate helps indicate and/or select the output device (e.g. coffee maker, refrigerator , etc.).  

As to claim 15, Kusukame discloses the method of claim 12 wherein the output device is selected from the plurality of output devices based on a location correlation matrix in the first historical user profile and indicating that the corresponding user is moving to a portion of the building containing the output device (Figs 7, 11; pars 0061, 0064, 0073, 0080, 0116, note location correlation being correlation between location information and predicted future location, user moving to a portion where certain appliances).  

As to claim 16, Kusukame discloses the method of claim 12 wherein the output device is selected from the plurality of output devices based on the occupancy in the first historical user profile indicating that the corresponding user is moving to a portion of the building containing the output device (par 0181, occupancy for the use of toilet).  

As to claim 17, Kusukame discloses the method of claim 12 further comprising the steps of processing the sensor data to identify a user associated with the one or more wireless devices (pars 0067, 0069, 0071, user related ID (mobile phone, wearable sensors, Bluetooth etc. having wireless connectivity) and selecting the first historical user profile from the plurality of historical user profiles base on matching the user to the corresponding user of the first historical user profile (Figs 7, 11, user’s behavior patterns (e.g. historical user profile) is estimated based on accumulated lifestyle information (user ID, wearable sensor ID etc.), biometric information and attribute information, therefore there is an one to one correspondent relation, e.g. matching; pars 0033-0034, 0037, 0072, 0080).  

As to claim 18, Kusukame discloses the method of claim 12 further comprising the steps of: obtaining a mobile device location estimate by processing the sensor data (Figs 7, 11, receive location information from mobile; pars 0069, 0079, mobiles include a location measurement unit), and selecting the output device from the plurality of output devices based on the one or more occupancy patterns and the mobile device location estimate (Figs 7, 11; pars 0061, 0064, 0080, 0114, 0181).  

As to claim 19, it is a method claim reciting essentially the same limitations as claim 1.  Rejection of claim 1 is therefore incorporated herein.

Claims 6, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusukame in view of US 8577392, Pai et al. (hereinafter Pai).


As to claim 6, Kusukame discloses the method of claim 1wherein each of the one or more historical user profiles comprises a location correlation matrix (pars 0037, 0064, 0084, predict the likelihood (e.g. statistics) of a user to be in particular location in the future based on the lifestyle information (e.g. location correlation with the historical user profile (e.g. lifestyle information)) and thereby selecting the output device from the plurality of output devices (see rejection in claim 4).  Kusukame does not expressly disclose and wherein the step of processing the one or more historical user profiles according to the sensor data further comprises weighing the location correlation matrix. Pai, in the same or similar field of endeavor, further teaches (Fig 4; col 2, lines 53-67; col 15, line 53-col 6, line4; col 16, lines 9-67, waiting portions of the first data (indicating mobile device or user’s activities etc.) based on plausibility of a location associated with each portion, consistency of locations from multiple devices in time span (e.g. location correlation); col 20 line 61-col 21, line7). Therefore, consider Kusukame and Pai’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Pai’s teachings on data aggregation and weighted location correlation in Kusukame’s method to better estimate or infer user’s location and activities.

As to claim 11, Kusukame as modified discloses the method of claim 7 wherein for each of the one or more historical user profiles the corresponding aspect is a location correlation matrix (Kusukame: par 0171; Pai: col 18, line 41- col 19, line 2).  

As to claim 20, it is rejected with the same reason as set forth in claims 6-8.

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the 

/QUN SHEN/
Primary Examiner, Art Unit 2661